Title: To Benjamin Franklin from Matthew Parke, 25 January 1782
From: Parke, Matthew
To: Franklin, Benjamin


Honord Sir,
L’Orient, January 25, 1782—
I have the Pleasure as well as honor of writing you a few lines again.— I took this liberty before the Ship Sailed last year for America, but did not receive any answer.— Possibly your Excellency did not receive it, therefore no answer could be expected.—
I am desired by Mr. Buckley, Master, Mr. Thos. Elwood, Lieut. of Marines with a few others that are now, and did belong to the Continl. Frigate Alliance at the time when the Serapis & Countis of Scarborough were taken by the said Ship, Bon Homme Richard, Palas, & Vengeance Brigt. to Inform your Excellency that we have not received any of the Prize money arising from the Captures Made on that Cruize.— I would not have troubled your Excellency on this occasion had our Consol been here, and as we do not expect him before we sail, beg your Excellency would only give us your oppinion whither we are or are not to receive any thing.— It has been reported here that the Privateer Grandville had Sued for her part of the above Prizes, which was the reason this Matter was not Settled before, and that She has lost the Suit; if this be true, I hope no other difficulty will arise to prevent the payment of Said Money.— The Scarcety of this Article in America, disenables us to appear in that Character we are duely entitled to.— Another report Spread there, that your Excellency had wrote the President of Congress informing him that all difficulties about the Prize money of the Alliance were now Settled, and the money should be paid to them or their Agents, but we are sorry to find this is not the Case.—
We have the pleasure to inform your Excellency that we still Continue very happy in our Commr. who does every thing in his power for the Benefit of this United States and his Officers and Men.— I am very happy the Honabl. Major General Marquis de La Fayette & the Vise Count De Noules [Viscount de Noailles] will inform you of all this.— If you write me, please to send by post to this place.—
I have the Honor to be Your Excellency’s Most Obt. & Most Huml. Servt. at Command
M Parke
His Excellency Dr. Franklin
 
Endorsed: Answer’d
Notation: Parke, L’orient 25. Avril 1782.
